             Case 6:12-cr-10059-EFM Document 47 Filed 11/25/20 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                       Plaintiff,




  vs.                                                          Case No. 12-10059-EFM


  WILLIE SCUDERI,

                       Defendant.




                                       MEMORANDUM and ORDER

        This matter comes before the Court on Defendant’s second Motion for Compassionate

Release from Custody (Doc. 37). He seeks early release from prison due to the COVID-19

pandemic. The government opposes Defendant’s motion.

        On June 8, 2012, Defendant pleaded guilty to one count of felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g)(1). On September 10, 2012, Defendant was sentenced to 120

months’ imprisonment.               On June 15, 2020, Defendant filed his first motion referencing

compassionate release and sought release from prison.1 Defendant’s motion was extremely




        1
            Doc. 28.
             Case 6:12-cr-10059-EFM Document 47 Filed 11/25/20 Page 2 of 3




cursory.2 The government opposed Defendant’s motion. In Defendant’s reply, he asserted that he

had several medical conditions, and there were positive COVID-19 cases in the prison in which

he was housed.3        The Court denied his motion finding that Defendant did not present an

extraordinary or compelling reason for release because his medical conditions did not show

relatively high risk of COVID-19 complications.4 Furthermore, there was no widespread outbreak

at the facility in which Defendant was housed, and the BOP had implemented procedures to control

outbreaks.

        Defendant is again before the Court seeking compassionate release based on the COVID-

19 pandemic. His motion is conclusory, and he does not set forth any additional grounds

warranting the Court’s consideration or reconsideration for compassionate release. Thus, the

Court denies Defendant’s motion because Defendant cannot present an extraordinary or

compelling reason for a reduction in sentence.

        IT IS THEREFORE ORDERED that Defendant’s Motion for Compassionate Release

from Custody (Doc. 37) is DENIED.




        2
           Defendant also referenced Rehaif v. United States, --- U.S. ---, 139 S. Ct. 2191 (2019), as a basis for a
sentence reduction. Defendant currently has pending § 2255 motions, and the Court will address Defendant’s Rehaif
argument in a separate order addressing those motions.
         3
           District of Kansas Standing Orders 19-1 and 20-8 appoint the Federal Public Defendant (“FPD”) to
represent indigent defendants who may qualify to seek compassionate release under § 603 of the First Step Act and
brought on grounds related to the COVID-19 pandemic. The FPD declined to represent Defendant. In addition, the
FPD declines to represent Defendant as to Defendant’s second motion.
        4
            Doc. 34.



                                                        -2-
  Case 6:12-cr-10059-EFM Document 47 Filed 11/25/20 Page 3 of 3




IT IS SO ORDERED.

Dated this 25th day of November, 2020.




                                           ERIC F. MELGREN
                                           UNITED STATES DISTRICT JUDGE




                                     -3-
